

115 SRES 245 ATS: Calling on the Government of Iran to release unjustly detained United States citizens and legal permanent resident aliens, and for other purposes. 
U.S. Senate
2017-08-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III115th CONGRESS1st SessionS. RES. 245IN THE SENATE OF THE UNITED STATESAugust 3, 2017Mr. Cruz (for himself, Mr. Leahy, Mr. Booker, Mr. Menendez, Mr. Young, Mr. Gardner, Mr. Cotton, Mr. Rubio, Mr. Perdue, and Mr. Nelson) submitted the following resolution; which was referred to the Committee on Foreign RelationsOctober 16, 2017Reported by Mr. Corker, without amendmentOctober 31, 2017Considered and agreed toRESOLUTIONCalling on the Government of Iran to release unjustly detained United States citizens and legal
			 permanent resident aliens, and for other purposes. 
	
 Whereas the Islamic Revolutionary Guard Corps (IRGC) of Iran has taken as hostages several United States citizens, including Siamak Namazi, Baquer Namazi, and Xiyue Wang, as well as United States legal permanent resident alien Nizar Zakka;
 Whereas Siamak Namazi was detained on October 15, 2015, falsely accused and convicted on October 18, 2016, for collaborating with a hostile government, and has been held for extended periods in solitary confinement and subjected to prolonged interrogation;
 Whereas former United Nations Children’s Fund (UNICEF) official Baquer Namazi, the 80-year-old father of Siamak Namazi, was detained on February 22, 2016, falsely charged and sentenced to 10 years in prison for the identical crime as his son;
 Whereas former Secretary-General of the United Nations Ban Ki-moon urged authorities in Iran to release Baquer Namazi, whose health is deteriorating, so his family can care for him;
 Whereas UNICEF has issued 4 public statements on Baquer Namazi’s behalf;
 Whereas Xiyue Wang, a graduate student at Princeton University, was arrested in Iran on or about August 7, 2016, while studying Farsi and researching the late Qajar dynasty as background for his doctoral dissertation, detained by Iran in Evin prison for almost a year, falsely charged with espionage, and sentenced to 10 years in prison;
 Whereas Robert Levinson, a United States citizen and retired agent of the Federal Bureau of Investigation, traveled to Kish Island, Iran, and disappeared on March 9, 2007;
 Whereas, according to former White House Press Secretary Josh Earnest, the United States Government had secured a commitment from the Iranians … to try and gather information about Mr. Levinson’s possible whereabouts but has not received any information thus far;
 Whereas Nizar Zakka, a United States legal permanent resident alien and Lebanese national, who is also in poor health, was unlawfully detained around September 18, 2015, after speaking at a conference in Iran at the invitation of Iran, and was later falsely charged with being a spy and sentenced to 10 years at the Evin prison in Iran;
 Whereas, on April 13, 2017, the United States Department of the Treasury sanctioned the Tehran Prisons Organization and its former head, Sohrab Soleimani, and former White House Press Secretary Sean Spicer noted that [t]he sanctions against human rights abusers in Iran’s prisons come at a time when Iran continues to unjustly detain in its prisons various foreigners, including U.S. citizens Siamak Namazi and Baquer Namazi;
 Whereas, on April 25, 2017, at the meeting of the Joint Commission overseeing implementation of the Joint Comprehensive Plan of Action, the Department of State reported that the United States delegation had raised with the Iranian delegation its serious concerns regarding the cases of U.S. citizens detained and missing in Iran, and called on Iran to immediately release these U.S. citizens so they can be reunited with their families; and
 Whereas reports indicate that the Government of Iran has sought to condition the release of imprisoned nationals and dual-nationals on receipt of economic or political concessions, a practice banned by the International Convention Against the Taking of Hostages, adopted by the General Assembly of the United Nations on December 17, 1979, and acceded to by the Government of Iran on November 20, 2006, and other international legal norms: Now, therefore, be it
	
 That the Senate— (1)calls on the Government of Iran to release Siamak Namazi, Baquer Namazi, Xiyue Wang, Nizar Zakka, and any other United States citizen, legal permanent resident alien, or foreign national being unjustly detained in Iran;
 (2)urges the President to make the release of United States citizens and legal permanent resident aliens held hostage by the Government of Iran the highest of priorities;
 (3)requests that the United States and its allies whose nationals and residents have been detained consider establishing a multinational task force to work to secure the release of the detainees;
 (4)urges the Government of Iran to take meaningful steps toward fulfilling its repeated promises to assist in locating and returning Robert Levinson, including immediately providing all available information from all entities of the Government of Iran regarding the disappearance of Robert Levinson to the United States Government;
 (5)urges the President to take whatever steps are in the national interest to secure the release of Siamak Namazi, Baquer Namazi, Xiyue Wang, Nizar Zakka, and any other United States citizen, legal permanent resident alien, or foreign national being unjustly detained in Iran; and
 (6)urges the President to take whatever steps are in the national interest to determine the whereabouts and secure the return of Robert Levinson.